Citation Nr: 0309120	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids. 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
hemorrhoids and assigned that disability a noncompensable 
evaluation.  The veteran perfected an appeal as to the 
noncompensable evaluation assigned.


REMAND

In March 2002 the Board undertook additional development of 
the evidence for the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
included a request for a VA examination, which was completed 
in May 2003.  However, 38 C.F.R. § 19.9(a)(2) was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
In view of this decision, although the development has been 
completed, the case must be remanded for the following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Thereafter, the RO should 
readjudicate the claim, to include all 
evidence received since the February 2002 
statement of the case.  If the claim 
remains denied, the RO should furnish a 
supplemental statement of the case to the 
veteran and he should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




